Citation Nr: 0309388	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  97-26 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including due to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, 
including due to exposure to Agent Orange.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right leg 
disability.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach 
disability.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
detached retina.

7.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right ankle, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1997 and March 2002 rating decisions of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for a heart 
disability, the issues of whether new and material evidence 
has been presented to reopen claims for service connection 
for a right leg disability, a stomach disability, 
hypertension, and residuals of a detached retina, and the 
issue of entitlement to an increased rating for residuals of 
a gunshot wound to the right ankle will be addressed in the 
Remand portion of this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal concerning diabetes has 
been obtained and the duties to inform and assist have been 
met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

3.  The preponderance of the evidence shows that the veteran 
does not currently have type II diabetes mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred, 
including as a result of exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West. 2002); § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(a), 
(e) (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision and statement of the case pertaining to 
the issue of entitlement to service connection for diabetes 
mellitus, including due to exposure to Agent Orange, apprised 
the veteran of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In particular, in the September 2002 statement of the 
case, the new regulations were outlined for the veteran and 
he was  informed that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately the 
veteran's responsibility to submit any private records.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate her 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  His service medical records and 
private medical reports are included in the record.  VA 
outpatient treatment reports are in the file, he was afforded 
a VA examination, and a medical opinion was obtained.  The 
veteran was also provided the opportunity to present 
testimony at a personal hearing before the undersigned at the 
RO in January 2003.  There is no indication that there exists 
any evidence which has a bearing on this case that has not 
been obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and have not identified any 
additional pertinent evidence that has not been associated 
with the record.  

II.  Service Connection for Diabetes Mellitus

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Where a veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309(a) (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).  

The law and regulations pertaining to Agent Orange exposure 
provide for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116(f), as amended by § 201(c) 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).  

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  38 U.S.C.A. § 1116(a)(2), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. 
§ 3.309(e) (2002).  

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifested 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifested or 
aggravated to a degree of 10 percent or more within a year, 
and respiratory cancers within 30 years, after the last date 
on which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 U.S.C.A. § 1116, 
as added by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107- 103, 115 Stat. 976 
(2001); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service personnel records show that he was on 
active duty from March 1967 to April 1969.  His awards and 
decorations include the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Combat Medical Badge.  Hence, it may 
be concluded that he served in the Republic of Vietnam during 
the Vietnam Era, and exposure to Agent Orange may be 
conceded.  Furthermore, diabetes mellitus is included in the 
list of diseases for which service connection may be presumed 
due to exposure to herbicide agents.  However, the 
preponderance of the medical evidence does not show that the 
veteran has been diagnosed with this disease.  

Upon VA examination in October 1997, it was noted that there 
was a possibility that the veteran had diabetes mellitus but 
there were no other symptoms aside from his cataract and eye 
problems to support a diagnosis of the disease.  A VA 
discharge summary indicated that the veteran was hospitalized 
in September 1999, for a right total knee arthroplasty.  
Included in the list of secondary diagnoses was Type II 
diabetes, diet controlled.  Nevertheless, there is no other 
medical evidence in the file that clearly shows that the 
veteran has been diagnosed with diabetes mellitus and when he 
was examined for VA purposes in October 2001 to resolve the 
question, the examiner clearly stated that the veteran did 
not have diabetes mellitus.  This conclusion was made based 
on a full review of the veteran's claims file as well as a 
complete and thorough clinical assessment.  The examiner 
noted that the veteran had one episode of hyperglycemia in 
September 1999 at the time of his right knee surgery; but his 
fasting blood glucose level was never found to be over 200.  
Hence, he could not be classified as a diabetic as defined by 
the American Diabetes Association (ADA).  

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  Accordingly, without a 
clear diagnosis of the disease, service connection may not be 
established.  

At a personal hearing before the undersigned at the RO in 
January 2003, the veteran testified that a physician had told 
him in 1999 that he had diabetes mellitus.  To the extent 
that the veteran offers his own opinion that he currently has 
diabetes mellitus, the Board notes that although he served as 
a medical corpsman in service, and has some medical training, 
the clinical evidence of record does not support his 
assertion that he currently has diabetes mellitus.  As such, 
the Board finds the opinion of the VA examiner to be more 
probative on the question of medical diagnosis than the 
veteran's statements and the September 1999 VA discharge 
summary report.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus.  Hence, service connection 
for diabetes mellitus, including due to exposure to Agent 
Orange, is denied. 


ORDER

Service connection for diabetes mellitus, including due to 
exposure to Agent Orange, is denied.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that the issues of entitlement to service connection 
for a heart disability, whether new and material evidence has 
been presented to reopen claims for service connection for a 
right leg disability, a stomach disability, hypertension, and 
residuals of a detached retina, and entitlement to an 
increased rating for residuals of a gun shot wound to the 
left ankle are not yet ready for appellate disposition.  
There has been a significant change in the law during the 
pendency of these appeals.  As discussed above, on November 
9, 2000, the President signed into law the VCAA, which 
eliminated the well-grounded claim requirements, and expanded 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); see also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

The issues noted above arise from an appeal filed by the 
veteran to a rating decision dated in July 1997, prior to the 
effective date of the VCAA.  However, the record shows that 
the RO has not referenced or discussed the VCAA in 
adjudicating these claims, and the veteran has not been 
provided the provisions of the new law and regulations in 
relation to the claims.  In particular, the record does not 
show that the RO provided notice of the VCAA to the veteran 
and his representative, including the evidence required to 
substantiate these claims, and the division of 
responsibilities between VA and the claimant in obtaining 
evidence pertaining to these claims, by a notice letter of 
its own, by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration, or 
by provided him with a supplemental statement of the case 
that referenced the new law and regulations as they pertained 
to these claims.  Such notice has been deemed mandatory by 
the Court.  Quartuccio, supra.  Furthermore, this procedural 
defect may not be corrected by the Board.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304,  - 
7305, - 7316 (Fed. Cir. May 1, 2003).  

Accordingly, these issues are REMANDED to the RO for the 
following development:

1.  The RO must review the claims folder and ensure 
that all notification and development required by 
the Veterans Claims Assistance Act of 2000 is 
completed with respect to the issues of entitlement 
to service connection for a heart disability, 
whether new and material evidence has been 
presented to reopen claims for service connection 
for a right leg disability, a stomach disability, 
hypertension, and residuals of a detached retina, 
and the issue of entitlement to an increased rating 
for residuals of a gunshot wound to the right 
ankle.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to the extent 
required by law.  

2.  Upon completion of the above, the RO should 
readjudicate the veteran's claims of entitlement to 
service connection for a heart disability, whether 
new and material evidence has been presented to 
reopen claims for service connection for a right 
leg disability, a stomach disability, hypertension, 
and residuals of a detached retina, and the issue 
of entitlement to an increased rating for residuals 
of a gunshot wound to the right ankle.  If any of 
the determinations remain adverse to the veteran, 
he and his representative should be furnished a 
supplemental statement of the case and be afforded 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



